IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

 In the Matter of the Detention of L.B.,
                                                 No. 75326-6-1
                      A Minor Child.
                                                 DIVISION ONE
STATE OF WASHINGTON,
                                                 UNPUBLISHED OPINION
                      Respondent,

         V.

 L.B.,
                                                 FILED: July 31, 2017
                      Appellant.



         LEACH, J. — L.B. appeals a trial court's 14-day involuntary commitment

order. Because sufficient evidence supports the trial court's finding that as a result

of her mental disorder, L.B. posed a substantial risk of harm to self, we affirm.

                                    Background

         On May 8, 2016, 16-year-old L.B. wandered from her home while her

mother thought she was sleeping. After police found L.B. trying to get into vehicles,

including a police patrol car, they sent her to the emergency room (ER). In the ER,

a mental health professional observed that L.B. was experiencing hallucinations

and insomnia, was disoriented, and was unable to have any meaningful
No. 75326-6-1 /2


conversation. Relying on those symptoms, the health care professional decided

that L.B. required involuntary psychiatric hospitalization.

       L.B. was initially detained at a hospital for a 72-hour period. On May 11,

the State filed a petition to commit L.B. for 14 additional days of involuntary

treatment. The State alleged that L.B. presented a likelihood of serious harm to

self, a likelihood of serious harm to others, and was gravely disabled.' On May

12, the court held an evidentiary hearing on the petition.

       The court first heard from Emily Brown, a mental health and substance use

therapist. She interviewed L.B. in the ER at Valley Medical Center. During the

interview, L.B. was restrained on a bed in two-point restraints in a room that was

otherwise empty. Brown testified that when she first tried to talk with L.B., she was

a bit guarded and agitated. L.B. appeared to be speaking to herself or to someone

else. L.B.'s eyes would dart around the room, and she would mumble responses

to Brown's questions. Brown asked L.B. to whom she was talking. L.B. responded

that her father was in the room and he told her not to talk to Brown. L.B. also

stated that "my people" were in the room. Brown testified that no other people

were in the room.




        The State proceeded under "prong a" of grave disability, which states that
a minor is gravely disabled when she,"as a result of a mental disorder, is in danger
of serious physical harm resulting from a failure to provide for. . . her essential
human needs of health or safety." RCW 71.34.020(8); In re Det. of LaBelle, 107
Wn.2d 196, 204-05, 728 P.2d 138 (1986).

                                         -2-
No. 75326-6-1 /3


       L.B. told Brown she was not suicidal but was unable to discuss a safety

plan. That, together with L.B.'s auditory and visual hallucinations, led Brown to

recommend involuntary commitment.

       Next, the court heard testimony from Dr. Richard Thomas, a licensed

clinical psychologist employed at Valley Medical Center who interacted with and

evaluated L.B. Dr. Thomas asked L.B. if she had a mental disorder, and L.B.

stated, "All of the above; depression, ADHD [attention deficit hyperactivity

disorder], concentration and trauma." When he asked if she was suicidal, she said,

"Sometimes." When he asked her when she was last suicidal, she said, "Today.

Strangle myself right here." She then pulled on her wrist restraints and put them

up to her face. When Dr. Thomas asked how she would kill herself, L.B. stated,

"Keep it for how long you want ready for my arm." When asked why, she said,

"Feels like somebody is coming inside me like I am pregnant and a lot of stuff

happened to me before." L.B. then asked Dr. Thomas if she were alive.

       L.B. stated she heard voices and saw "spirits" that other people might not

see or hear. When Dr. Thomas asked about past suicide attempts, L.B. stated,

"Yes. I have been dead since I was five." He asked her how she tried to hurt

herself in the past, and she stated,"My dad got arrested."

       To assist in forming his opinions, Dr. Thomas also reviewed L.B.'s medical

records and spoke with nursing staff. Dr. Thomas testified that in his opinion, L.B.

suffered from a mental disorder with diagnoses of psychosis not otherwise

specified, polysubstance induced psychosis, and rule out substance induced


                                        -3-
No. 75326-6-1 /4


psychosis.2 He also opined that L.B. presented a substantial risk of physical harm

to herself as a result of a medical disorder. He based his opinion on L.B.'s

statements that she sometimes felt suicidal, her statements about strangling

herself, and her gesture with the restraints. Dr. Thomas recommended two weeks'

inpatient psychiatric care in a facility specializing in treatment of adolescents.

       The court found that the State had proved by a preponderance of the

evidence that L.B. had a mental disorder and posed a risk of harm to herself.3 It

declined to find, however, that she posed a serious risk of harm to others or that

she was gravely disabled. The court also found that no less restrictive alternative

was available and granted the 14-day commitment order.

       L.B. appeals.4

                                      Analysis

       L.B. challenges the sufficiency of the evidence to support the trial court's

commitment order.       We review a trial court's decision to order involuntary



       2 Dr. Thomas explained that a diagnosis of "rule out substance induced
psychosis" means that it is possible the substance is inducing the psychotic
episode.
       3 "Mental disorder' means any organic, mental, or emotional impairment
that has substantial adverse effects on an individual's cognitive or volitional
functions." RCW 71.34.020(13).
       4 Although the commitment order has already expired, the State does not
dispute L.B.'s assertion that this appeal is not moot. Indeed, mootness is not at
issue because involuntary commitment orders have consequences for future
commitment determinations. In re Det. of M.K., 168 Wn. App. 621, 626, 279 P.3d
897(2012)("In the case of civil commitments under chapter 71.05 RCW,the trial
court is directed to consider, in part, a history of recent prior civil commitments;
thus, each order of commitment entered up to three years before the current
commitment hearing becomes a part of the evidence against a person seeking
denial of a petition for commitment."(citing RCW 71.05.012)).

                                         -4-
No. 75326-6-1 /5


commitmentfor psychological treatment to see if substantial evidence supports the

court's findings and whether its findings support its legal conclusions.5 Evidence

is substantial if it is sufficient to persuade a fair-minded person of the finding's

truth.6

          The State may not involuntarily commit a person for the treatment of a

mental disorder without due process of law.7 "For a fourteen-day commitment, the

court must find by a preponderance of the evidence that. . .[t]he minor has a

mental disorder and presents a 'likelihood of serious harm' or is 'gravely

disabled:1'5 To show a likelihood of serious harm, the State must prove that a

minor poses a substantial risk of harm to self, others, or property of others.9

Serious harm to self is "evidenced by threats or attempts to commit suicide or inflict

physical harm on oneself."19

          The trial court heard testimony from two mental health professionals who

interacted with L.B. Each recommended involuntary commitment. The record

shows that L.B. experienced both auditory and visual hallucinations. In addition,

her statements and gestures about suicide show suicidal ideation. From these

facts, a fair-minded person could conclude that L.B. had a mental disorder and

posed a substantial risk of harming herself.


        In re Det. of A.S., 91 Wn. App. 146, 162-63, 955 P.2d 836 (1998).
          5
      6 A.S., 91 Wn. App. at 162 (quoting Holland v. Boeing Co., 90 Wn.2d 384,
390-91, 583 P.2d 621 (1978)).
      7 LaBelle, 107 Wn.2d at 201.
      8 RCW 71.34.740(10).
      9 RCW 71.34.020(11)(defining "likelihood of serious harm").
      19 RCW 71.34.020(11).



                                         -5-
No. 75326-6-1 /6


       L.B. asserts that the State failed to show that she presented a likelihood of

serious self-harm because L.B. could not have harmed herself while restrained.

But that argument misses the point. The question is not whether L.B. was likely to

harm herself while restrained or under professional supervision. Rather, the trial

court had to decide whether she was likely to harm herself if released from custody

without treatment.

       L.B. also asserts that the court's findings do not support its conclusion that

she should be committed. But she fails to explain this assertion. The trial court

made findings about every element required to support an involuntary treatment

order. Substantial evidence supports those findings which in turn support the trial

court's legal conclusions and decision.

                                    Conclusion

      We have reviewed the record and concluded that it contains sufficient

evidence to allow a reasonable fact finder to find that L.B. had a mental disorder

and presented a likelihood of serious harm. We affirm.




WE CONCUR:




                                                                                 co




                                          -6-